Title: From Thomas Jefferson to the Governor of Virginia, 24 January 1786
From: Jefferson, Thomas
To: Henry, Patrick



Sir
Paris Jan. 24. 1786.

I have been honoured with your Excellency’s two letters of Sep. 10th. and that of Octob. 14. 1785. The former were brought  me by Mr. Houdon, who is returned with the necessary moulds and measures for General Washington’s statue. I fear the expences of his journey have been considerably increased by the unlucky accident of his tools, materials, clothes, &c., not arriving at Havre in time to go with him, to America, so that he had to supply himself there. The money which you were so kind as to send by Capt. Littlepage for the purposes of this statue, he found himself obliged to deposit in New York to satisfy a demand made on him there. This was a debt which he owed to Mr. Jay. He assures me that in a settlement with his guardian the latter took credit for this debt, so as to be answerable to Mr. Jay for it, and of course to the state now that Mr. Jay is paid with the state’s money. I mention this circumstance that your Excellency may be enabled to take the earliest measures for recovering this money, and indemnifying the state. Mr. Littlepage, to satisfy me, had obtained from the M. de la fayette his engagement to stand bound as Mr. Littlepage’s security for the paiment of this money. But knowing the punctuality and responsibility of his guardian, I did not suppose a security necessary. Besides, if a loss was to be incurred, I knew too well the sentiments of the state of Virginia towards the M. de la Fayette to suppose they would be willing to throw that loss on him. I therefore acted as I thought your Excellency and the Council would have directed me to act could you have been consulted: I waited on the Marquis and, in his presence, cancelled his name from the obligation which had been given me, leaving only that of Mr. Little-page. I have now the honor to inclose you one of those instruments, duplicates of which had been given me by Mr. Littlepage. The first of the Marquis’s busts will be finished next month. I shall present that one to the city of Paris, because the delay has been noticed by some. I hope to be able to send another to Virginia in the course of the summer. These are to cost three thousand livres each. The agreement for the arms has been at length concluded by Mr. Barclay. He was so much better acquainted with this business than the Marquis Fayette or myself, that we left it altogether to him. We were sensible that they might have been got cheaper, but not so good. However I suppose he has given you the details of his proceedings so as to render them unnecessary from me. It will be eight months before they will be ready. The cause of this too Mr. Barclay told me he would explain to you. It is principally to ensure their goodness. The bills remitted to pay for them have  been honoured and the money is lodged in Mr. Grand’s hands who was willing to allow a small interest for it.
An improvement is made here in the construction of the musket which may be worthy of attention. It consists in making every part of them so exactly alike, that every part of any one may be used for the same part in any other musket made by the same hand. The government here has examined and approved the method, and is establishing a large manufactory for the purpose. As yet the inventor has only completed the lock of the musket on this plan. He will proceed immediately to have the barrel, stock and their parts executed in the same way. I visited the workman. He presented me the parts of 50 locks, taken to peices, and arranged in compartments. I put several together myself, taking the peices at hazard as they came to hand, and found them fit interchangeably in the most perfect manner. The tools by which he affects this have at the same time so abridged the labour that he thinks he shall be able to furnish the musket two livres cheaper than the king’s price. But it will be two or three years before he will be able to furnish any quantity.
I have duly received the propositions of Messrs. Ross, Pleasants &c. for furnishing tobacco to the farmers general; but Mr. Morris had in the mean time obtained the contract. I have been fully sensible of the baneful influence on the commerce of France and America which this double monopoly will have. I have struck at it’s root here, and spared no pains to have the farm itself demolished. But it has been in vain. The persons interested in it are too powerful to be opposed, even by the interest of the whole country. I mention this matter in confidence, as a knowledge of it might injure any future endeavors to attain the same object.
Every thing is quiet here, and will certainly remain so another year. Mr. Barclay left Paris a few days ago, and will be absent from France for some time. I shall spare no endeavors to fulfill the several objects with which he was charged, in the best manner I can. I have the honour to be with sentiments of the highest respect Your Excellency’s most obedient & most humble servant,

Th: Jefferson

